Dismissed; Opinion Filed January 14, 2020




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00196-CV

                           ERNEST LANELL BRONSON, Appellant
                                         V.
                               HSBC BANK USA, Appellee

                        On Appeal from the County Court at Law No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. CC-18-05824-C

                              MEMORANDUM OPINION
                   Before Justices Osborne, Partida-Kipness, and Pedersen, III
                               Opinion by Justice Partida-Kipness
       Appellant’s brief in this case is overdue. By postcard dated October 25, 2019, we notified

appellant the time for filing his brief had expired. We directed appellant to file his brief and an

extension motion within ten days. We cautioned appellant that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed a brief, filed an extension motion, or otherwise corresponded with the Court

regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                   /Robbie Partida-Kipness/
                                                   ROBBIE PARTIDA-KIPNESS
190196F.P05                                        JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 ERNEST LANELL BRONSON, Appellant                   On Appeal from the County Court at Law
                                                    No. 3, Dallas County, Texas
 No. 05-19-00196-CV         V.                      Trial Court Cause No. CC-18-05824-C.
                                                    Opinion delivered by Justice Partida-
 HSBC BANK USA, Appellee                            Kipness. Justices Osborne and Pedersen, III
                                                    participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee HSBC BANK USA recover its costs of this appeal from
appellant ERNEST LANELL BRONSON.


Judgment entered this 14th day of January, 2020.




                                              –2–